Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017186992(WO’992, submitted by applicants on 02/16/2021), further in view of US20060163083(US’083).
Regarding claim 1, WO’992 discloses a method for smoothing and polishing metals (having surface) via ion transport by means of free solid bodies. The solid bodies are particles with the porosity and affinity to retain electrolyte liquid, below the saturation level, and have an electrical conductivity. See abstract, page 1, lines 14-20.
WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.
WO’992 discloses that the composition of the electrolyte liquid for polishing, for example stainless steels, is water: 90-99% HF (mineral acid): 10-1%. See page 4, lines 20-21.
But it is silent about the electrolyte liquid comprising a sulfonic acid as applicant set forth in the claims.
US’083 discloses a composition for electro-chemical-mechanical polishing (e-CMP) of chip interconnect materials. These compositions comprise a first component, heretofore "solvent", either water or a mixture of water and one or more organic solvents such as propylene glycol, glycerol or ethanol; and a second component, heretofore "electrolyte", selected from the group consisting of: mineral acids and organic acids comprising phosphonic, sulfonic and carboxylic acids. See [0003 and 0005].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte liquid comprising sulfonic acid in WO’992 composition, motivated by the fact that US’083 discloses that the composition can achieve improved planarization ([0003]). It has been held that substituting one known compound for another for the same purpose is known in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
The porous particle comprising a sulfonate polymer that includes first sulfonic acid groups(WO’992), the electrically conductive liquid comprising second sulfonic acid groups soluble in the electrically conductive liquid(US’083), the first and second sulfonic acid groups being in different states and having the same chemical structure.
Regarding claim 3, WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.
Regarding claim 4, US’083 discloses that the sulfonic acid is selected from the group consisting of methanesulfonic acid, 3-(4-morpholino) propanesulfonic acid, and 2-(4-morpholinoethanesulfonic) acid. See claim 6.
Regarding claim 5, WO’992 discloses that the composition of the electrolyte liquid for polishing, for example stainless steels, is water: 90-99% HF (mineral acid): 10-1%. See page 4, lines 20-21. 
US’083 discloses a composition for electro-chemical-mechanical polishing (e-CMP) of chip interconnect materials. These compositions comprise a first component, heretofore "solvent", either water or a mixture of water and one or more organic solvents such as propylene glycol, glycerol or ethanol; and a second component, heretofore "electrolyte", selected from the group consisting of: mineral acids and organic acids comprising phosphonic, sulfonic and carboxylic acids.
It has been held that substituting one known compound for another for the same purpose is known in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 6 - 10 and 12, US’083 discloses that the composition further comprise at least one additional component selected from the group consisting of: an anionic surfactant such as long chain alkylsulfonates having from 4 to 16 carbon atoms, a non-ionic surfactant such as poly(ethylene glycol). See [0005]. 
US’083 discloses that the non-ionic surfactant is poly (ethylene glycol) (PEG). PEG with an average molecular weight of about 8000 can, for example, be used. See [0047]). 
Furthermore, it has been held that it is prima facie obviousness when homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2CHO- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
Regrading claim 11, although US’083 is silent about using polypropyleneglycol, US’083 discloses that the non-ionic surfactant is poly (ethylene glycol) (PEG). It has been held that it is prima facie obviousness when homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
Regrading claim 13, US’083 discloses that the composition comprises at least one mineral acid selected from the group consisting of sulfuric acid, phosphoric acid, sulfamic acid, phosphamic acid, and imidodiphosphoric acid. See claim 3.
Claims 1, 3- 8, and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017186992(WO’992), further in view of JP2017214615A (JP’615, submitted by applicants on 02/16/2021).
Regarding claims 1 and 12, WO’992 discloses a method for smoothing and polishing metals (having surface) via ion transport by means of free solid bodies. The solid bodies are particles with the porosity and affinity to retain electrolyte liquid, below the saturation level, and have an electrical conductivity. See abstract, page 1, lines 14-20.
WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.
But it is silent about the electrolyte liquid comprising a sulfonic acid as applicant set forth in the claims.
JP’615 discloses an electrolytic polishing liquid containing an alkylsulfonic acid and at least one aminocarboxylic acid type chelating agent that is excellent in practicality in electrolytic polishing of metal compact and excellent in sustainability of polishing effect of electrolytic polishing liquid(abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electrolyte liquid comprising sulfonic acid in WO’992 composition, motivated by the fact that JP’615 discloses an electrolytic polishing liquid containing an alkylsulfonic acid and at least one aminocarboxylic acid type chelating agent that is excellent in practicality in electrolytic polishing of metal compact and excellent in sustainability of polishing effect of electrolytic polishing liquid(abstract). It has been held that substituting one known compound for another for the same purpose is known in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
The porous particle comprising a sulfonate polymer that includes first sulfonic acid groups(WO’992), the electrically conductive liquid comprising second sulfonic acid groups soluble in the electrically conductive liquid(JP’615), the first and second sulfonic acid groups being in different states and having the same chemical structure.
Regarding claim 3, WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38. 
Regarding claim 4, JP’615 discloses that methanesulfonic acid is preferable because of its high polishing efficiency ([0034]).
Regarding claim 5, JP’615 discloses that the lower limit of the content of the alkylsulfonic acid in the electrolytic polishing liquid is preferably 20% by weight or more, more preferably 30% by weight or more, and particularly preferably 40% by weight or more from the viewpoint of securing viscosity. JP’615 discloses that the upper limit of the content of the alkylsulfonic acid in the electrolytic polishing liquid is preferably 99.9% by weight or less, more preferably 99.5% by weight or less, and particularly preferably 99% by weight or less, from the viewpoint of ensuring conductivity. 98.7% by weight or less is even more preferable ([0035-0036]). Lower limit of the content of glycols(read on solvent) is preferably 1% by weight or more and the upper limit of the content of glycols is preferably 80% by weight or less. See [0052-0053]). Thus the teaching of the prior art discloses the claimed range.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 6 - 8, JP’615 discloses that nonionic surfactant includes polyoxyethylene alkyl ethers such as polyoxyethylene stearyl ether and polyoxyethylene lauryl ether ([0045]).
Regarding claim 13, JP’615 discloses that acid other than the alkyl sulfonic acid may be used as long as it functions as an acid catalyst, and for example, sulfuric acid, p-toluene sulfonic acid, benzene sulfonic acid, 2,4-dimethylbenzene sulfonic acid, 10-campar sulfonic acid. Examples thereof include acid and trifluoromethanesulfonic acid, and a strong acid containing almost no water can be particularly preferably used ([0085]).
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
The applicant argues  that none of WO'992, US'083, nor JP'615 discloses or Claim 1 has been amended to recite: "the porous particle comprising a sulfonate polymer that includes first sulfonic acid groups, the electrically conductive liquid comprising second sulfonic acid groups soluble in the electrically conductive liquid, the first and second sulfonic acid groups being in different states and having the same chemical structure."  The applicant further  argues that a prima facie case of obviousness can only be established upon there being a comparison that includes all of the limitations of the subject claim. Because fewer than all of the limitations of claim 1 are individually or collectively found in the cited prior art references, Applicant submits that claim 1 and each claim depending therefrom is patentable over the references. 
 The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of WO'992 and US’083 teaches the claimed feature. The porous particle comprising a sulfonate polymer that includes first sulfonic acid groups(WO’992), the electrically conductive liquid comprising second sulfonic acid groups soluble in the electrically conductive liquid(US’083), the first and second sulfonic acid groups being in different states and having the same chemical structure. WO’992 discloses a method for smoothing and polishing metals (having surface) via ion transport by means of free solid bodies. The solid bodies are particles with the porosity and affinity to retain electrolyte liquid, below the saturation level, and have an electrical conductivity. See abstract, page 1, lines 14-20.WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.US’083 discloses a composition for electro-chemical-mechanical polishing (e-CMP) of chip interconnect materials. These compositions comprise a first component, heretofore "solvent", either water or a mixture of water and one or more organic solvents such as propylene glycol, glycerol or ethanol; and a second component, heretofore "electrolyte", selected from the group consisting of: mineral acids and organic acids comprising phosphonic, sulfonic and carboxylic acids. See [0003 and 0005]. The composition can achieve improved planarization ([0003]).
 The combination of WO'992 and JP’615 teaches the claimed feature. The porous particle comprising a sulfonate polymer that includes first sulfonic acid groups (WO’992), the electrically conductive liquid comprising second sulfonic acid groups soluble in the electrically conductive liquid(JP’615), the first and second sulfonic acid groups being in different states and having the same chemical structure. WO’992 discloses a method for smoothing and polishing metals (having surface) via ion transport by means of free solid bodies. The solid bodies are particles with the porosity and affinity to retain electrolyte liquid, below the saturation level, and have an electrical conductivity. See abstract, page 1, lines 14-20. WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.JP’615 discloses an electrolytic polishing liquid containing an alkylsulfonic acid and at least one aminocarboxylic acid type chelating agent that is excellent in practicality in electrolytic polishing of metal compact and excellent in sustainability of polishing effect of electrolytic polishing liquid(abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731